ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-315, concluding that MICHAEL K. MULLEN of MORRISTOWN, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.16(d) (failure to promptly return client’s files upon termination of representation), and good cause appearing;
It is ORDERED that MICHAEL K. MULLEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.